1                                                                    JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                              )
8    RICHARD MORRIL,                          ) Case No.: CV 17-7301 DMG (SKx)
                                              )
9                              Plaintiff,     )
                                              )
10                v.                          ) JUDGMENT
                                              )
11                                            )
     GWEN STEFANI, et al.,                    )
12                                            )
                                              )
13                                            )
                               Defendants.    )
14                                            )
                                              )
15                                            )
16
17         The Court having granted the motion for summary judgment of Defendants Gwen
18   Stefani, Pharrell Williams, Break Out My Cocoon, LLC, and Interscope Records by order
19   dated October 1, 2018 [Doc. # 121],
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
21   of Defendants and against Plaintiff.
22
23   DATED: October 2, 2018
24                                                          DOLLY M. GEE
25                                                  UNITED STATES DISTRICT JUDGE

26
27
28



                                              -1-
